Citation Nr: 1439473	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-06 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral wrist condition.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a travel board hearing in July 2014.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence establishes that the Veteran's bilateral wrist condition was caused by a VA procedure.


CONCLUSION OF LAW

Criteria for compensation under 38 U.S.C.A. § 1151 for a bilateral wrist condition as a result of VA medical treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking benefits for his bilateral wrist condition under 38 U.S.C.A. § 1151.  The Veteran alleges that in January 2003 he was given a VA-contracted EMG study in order to assess the numbness in his hands and fingers.  He alleges that the doctor was unfamiliar with the equipment and had to be shown how to use it.  He reported that the doctor made several different attempts at placing the probes, which resulted in several punctures into the skin, which was painful.  The Veteran now has two bumps, one on each wrist, that are palpable and visible, with the left larger than the right, which have been diagnosed as ganglion cysts.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361. If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

Treatment records show that the Veteran received an EMG in January 2003.  Shortly thereafter, in March 2003, the Veteran reported for additional treatment and complained of pain and swelling in both wrists.  Physical examination revealed bilateral soft tissue swelling, barely pliable, left greater than right.  The doctor diagnosed ganglion cysts.  Treatment records also show continued complaints of a treatment for wrist pain and ganglion cysts.

In light of the Veteran's testimony, which the Board has no reason to dispute, the Board finds that the Veteran's additional disability, his bilateral wrist condition, was caused by his VA-contracted treatment.

As discussed above, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151, but rather the evidence must show that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.

In order to establish carelessness on the VA's part the evidence may establish VA failed to exercise a reasonable degree of care during the treatment.  38 C.F.R. § 3.361(d)(1)(i).  

Again, in light of the Veteran's testimony, which the Board has no reason to dispute, and giving the Veteran the benefit of the doubt, the Board finds that the VA-contracted doctor failed to exercise a reasonable degree of care as he was unfamiliar with the equipment and, according to the Veteran, had to be shown how to use it during the procedure.

Further development of this case is simply not warranted, particularly in light of the Veteran's age.  The nature and extent of the disability is not before the Board at this time. 

Based on the foregoing, the Board finds the Veteran developed an additional disability, a bilateral wrist condition, that was as likely as not caused by a VA-contracted procedure in which a VA-contracted doctor failed to exercise a reasonable degree of care.  Therefore, the Board finds the requirements of 38 U.S.C.A. § 1151 are met and the Veteran's claim is granted. 

ORDER

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a bilateral wrist condition is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


